Exhibit 10.5

 


CONSULTING AGREEMENT


 

THIS CONSULTING AGREEMENT is made between Poniard Pharmaceuticals, Inc.
(hereinafter referred to as “Poniard”), with addresses at 300 Elliott Avenue
West, Suite 500, Seattle, Washington 98119, and Robert L. De Jager, MD
(hereinafter referred to as “Consultant”), with address at [address].

 

THE PARTIES AGREE AS FOLLOWS:

 

1.                                       Effective Date.  This Agreement shall
be effective February 6, 2010.

 

2.                                       Term.  The term of this Agreement shall
be from February 6, 2010 through December 31, 2010.  Either party may terminate
this Agreement immediately with cause, or upon 30 days prior written notice
without cause.

 

3.                                       General Purpose.  The general purpose
of this Agreement is to engage Consultant to provide clinical consulting
services as may be requested by Dr. Michael Perry or his designee.  Such
services shall be performed in conformance with professional standards for
performing services of a similar kind.

 

4.                                       Compensation.  During the term of this
Agreement, Poniard shall pay Consultant the sum of $350 per hour once monthly
upon receipt of an Invoice for the services directed to the attention of
Accounts Payable at Poniard.  The Invoice shall provide the date and a brief
description of the services rendered per day, and Poniard shall provide payment
for approved services within thirty days of receipt of such Invoice.  In
addition, Poniard shall reimburse Consultant for actual and necessary
out-of-pocket expenses incurred, where such expenses are necessary and related
to services rendered under this Agreement; such expenses should be billed in the
same Invoice submitted for services.  Consultant’s fees are, however, subject to
a maximum of $40,000 for services over the term, which maximum cannot be
exceeded without the prior written approval of Poniard before such services are
rendered. In the event of early termination as provided for in paragraph 2
hereof, Consultant shall invoice (and Poniard shall pay) for services and
expenses incurred through the date that notice is received.

 

5.                                       Independent Contractor.  The parties
understand and hereby acknowledge that nothing in this Agreement shall be
construed to create any relationship other than that of an independent
contractor relationship.  Consultant is not an agent, employee, officer or
trustee of Poniard, and Consultant is not authorized to transact business, enter
into agreements or otherwise make commitments on behalf of Poniard.  Poniard
will not pay or withhold federal, state or local income tax or other payroll tax
of any kind on behalf of Consultant or Consultant’s employees.  Consultant is
not eligible for, not entitled to, and shall not participate in, any of
Poniard’s pension, health or other benefit plans, except as described in the
General Release and Waiver of Claims, including the Exhibit A executed in
conjunction with Consultant’s termination of employment with Poniard. 
Consultant is responsible for the payment of all required payroll taxes, whether
federal, state, or local in nature, including, but not limited to income taxes,
Social Security taxes, Federal Unemployment Compensation taxes, and any other
fees, charges, licenses, or payments required by law.  Consultant agrees,
consistent with Consultant’s status as an independent contractor, that
Consultant will not apply for unemployment compensation benefits in connection
with the performance of consulting services. Consultant indemnifies Poniard and
holds it harmless against any fines, payments, damages, assessments, or attorney
fees in the event a court or administrative agency shall find that Consultant is
an employee of Poniard.

 

Consultant represents that Consultant retains the rights to control the manner
in which the consulting services are performed and that Poniard is contracting
for specified accomplished tasks; that the consulting services are of a
different nature than the services normally performed by Poniard or that the
consulting services will be performed outside the Poniard facility; and that
Consultant is pursuing work in an independently established business of the same
nature as the consulting services.

 

1

--------------------------------------------------------------------------------


 

6.                                       Confidentiality.  All data, materials
and information submitted or made available to Consultant by Poniard or by any
other person or entity at the direction of Poniard, unless otherwise publicly
available, and all data, materials and information, and other work developed by
Consultant under this Agreement, shall be utilized by Consultant in connection
with this Agreement only, shall be maintained in confidence and shall not be
made available by Consultant to any other person or entity.  Consultant will
ensure Consultant’s agents, employees, officers, and trustees are bound to
confidentiality of Poniard data, materials and information to the same extent
that Consultant is bound under this Agreement.

 

7.                                       Ownership.

 

(a)                                  Poniard shall exclusively own all data,
information, and other work developed or obtained by Consultant pursuant to this
Agreement, either alone or with others, including all inventions, discoveries,
concepts and ideas, whether patentable or not, including but not limited to
articles, processes, methods, formulas, systems and techniques, as well as
improvements and derivations and know-how related thereto (hereinafter referred
to as “Inventions”).

(b)                                 Consultant hereby assigns to Poniard or its
designee all of Consultant’s right, title and interest in and to any Inventions,
any patent applications relating thereto, and any patents granted thereon, and
will execute any such formal Assignment documents that Poniard may request from
time to time.  Consultant shall disclose such Inventions to Poniard promptly and
in writing.  When requested, and at Poniard’s expense, Consultant will assist
Poniard or Poniard’s designee, in efforts to protect Poniard’s proprietary and
patent rights to such Inventions.

(c)                                  Immediately upon termination of this
Agreement for any reason, all such data, information, and other work, in
whatever form, shall be turned over to Poniard.

(d)                                 For purposes of this Agreement any
copyrightable work (hereinafter referred to as “Work”) developed in the course
of performance under this Agreement shall be deemed “work made for hire” under
federal copyright law, and all ownership rights to such Work belong to Poniard.

(e)                                  Should such Work not constitute a “work
made for hire” under copyright law, Consultant hereby grants, transfers,
assigns, and conveys to Poniard and its successors and assigns, the entire
right, title and interest in the Work or any part thereof, including but not
limited to the right to reproduce, prepare derivative works, distribute by sale,
license or other transfer; to perform publicly, to display and to secure
copyrights or patents and renewals, reissues and extensions of any such
copyrights or patents in the United States of America or any foreign country.

 

8.                                       Indemnification.  Poniard shall hold
Consultant harmless from and indemnify Consultant from any and all liability,
loss or damage resulting from failure of Poniard to comply with applicable
governmental requirements or from the negligence or willful misconduct of
Poniard and Poniard’s agents or employees; provided, however, that the foregoing
indemnity shall not apply to claims arising solely out of the negligence or
willful misconduct of Consultant.   Similarly, Consultant shall hold Poniard
harmless from and indemnify Poniard from any and all liability, loss or damage
resulting from the failure of Consultant to comply with applicable governmental
requirements or from the negligence or willful misconduct of Consultant,
Consultant’s agents or employees, pertaining to the services to be carried out
pursuant to this Agreement; provided, however, that the foregoing indemnity
shall not apply to claims arising solely out of the negligence or willful
misconduct of Poniard, its officers, employees or agents.

 

9.                                       Debarment.  Consultant represents and
warrants that neither Consultant or Consultant’s employees, nor any other person
retained by Consultant to perform the services under this Agreement (1) is under
investigation by the FDA for debarment action or is presently debarred pursuant
to the Generic Drug Enforcement Act of 1992, as amended (21 U.S.C. Sec. 301, et
seq), or (2) has a disqualification hearing pending or has been disqualified by
the FDA pursuant to 21 CFR Sec. 312.70 or its successor provisions.  In
addition, Consultant represents and warrants that Consultant has not engaged in
any conduct or activity which could lead to any of the above mentioned
disqualification or debarment actions.  If during the term of this Agreement,
Consultant or any person employed or retained by Consultant to perform the
services under this Agreement (1) comes under investigation by FDA for debarment
action or disqualification, (2) is debarred or disqualified, or (3) engages in
any conduct or activity which could lead to any of the above-mentioned
disqualification or debarment actions, Consultant shall immediately

 

2

--------------------------------------------------------------------------------


 

notify Poniard.  For the purposes of this section, reference to the FDA and the
Generic Drug Enforcement Act shall also be deemed a reference to any other
governmental or regulatory authorities having jurisdiction over the subject
matter of the services under this Agreement or any other laws and regulations
application to such services.

 

10.                                 Conflict of Interest.  Consultant certifies
that Consultant does not have any conflict of interest or other contractual
impediment that could preclude Consultant from carrying out Consultant’s duties
and obligations under this Agreement.  Further, Consultant certifies that
neither Consultant nor Consultant’s agents, employees, officers or trustees have
any financial interest in Poniard, and will not benefit financially or otherwise
by results of Consultant’s services under this Agreement, other than referenced
in paragraphs 4 and 5 hereof.

 

11.                                 Insider Trading.  Consultant acknowledges
and understands that the purchase and sale of securities on the basis of
material nonpublic information, commonly referred to as “inside information”, or
the selective disclosure of inside information to others who may trade, is
prohibited by federal and state laws.  Consultant agrees to comply with all
securities laws and regulations, and Consultant will not use any inside
information gained through Consultant’s relationship with Poniard to trade in
the securities of Poniard or any other company to which the inside information
may apply.

 

12.                                 Compliance with Applicable Laws.  Consultant
warrants and represents that Consultant will comply with all federal, state, and
local laws applicable to performance of the work under this Agreement.

 

13.                                 Authority and Adherence.  Consultant
warrants that Consultant has the authority to enter into this Agreement and that
entering into this Agreement is not restricted or prohibited by any existing
agreement to which Consultant is a party.  Further, Consultant shall require
Consultant’s officers, employees, affiliates, associates, agents, contractors
and other personnel to adhere to the terms of this Agreement.

 

14.                                 Assignment and Subcontract.  This Agreement
may not be assigned or subcontracted by Consultant without the express written
consent of Poniard.

 

15.                                 Advertisement.  Consultant may not use the
name Poniard Pharmaceuticals, Inc. or any variation thereof for advertising or
publicity purposes without first obtaining the written consent of Poniard.

 

16.                                 Governing Law; Jurisdiction.  This Agreement
is governed by the laws of the State of Washington, without regard to any
conflicts-of-law principle that directs the application of another
jurisdiction’s laws.  Venue of any suit or proceeding arising out of or relating
to this Agreement shall lie exclusively in the state or federal courts located
in King County, Washington, and each party hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts.  Further,
if Poniard is reasonably required to initiate legal action under this Agreement,
Poniard shall be entitled to recover its reasonable attorney’s fees and costs
from the Recipient.

 

17.                                 No Presumption Against Drafter.  For
purposes of this Agreement, the parties hereby waive any rule of construction
that requires that ambiguities in this Agreement be construed against the
drafter.

 

18.                                 Notices.  Each notice required or permitted
to be given pursuant to this Agreement shall be in writing and shall be deemed
sufficiently given if delivered by fax or by an express/overnight delivery
service provided by a commercial carrier, properly addressed to the other party
at the address designated in the first paragraph of this Agreement, or to such
other address as may be designated in writing.  Notices shall be considered
received on the date faxed or on the date of the dated receipt from the
commercial carrier.

 

19.                                 Waiver.  A delay or failure by either party
to exercise any right under this Agreement will not constitute a waiver of that
or any similar or future right.

 

3

--------------------------------------------------------------------------------


 

20.                                 Severability.  If any provision of this
Agreement is declared invalid by any Court, then such provision shall be deemed
automatically modified to conform to the requirements for validity as declared
at such time, and as so modified, shall be deemed a provision of this Agreement
as though originally included herein.  In the event that the provision
invalidated is of such a nature that it cannot be modified, the provision shall
be deemed deleted from this Agreement as though the provision had never been
included herein.  In either case, the remaining provisions of this Agreement
shall remain in effect.

 

21.                                 Survival of Obligations.  The provisions of
paragraph 6, 7, 8, 11, 16 and 19 shall survive termination or expiration of this
Agreement.

 

22.                                 Counterparts/Facsimile.  This Agreement may
be signed in separate counterparts, and PDF or facsimile signatures will be
accepted as originals

 

23.                                 Entire Agreement.  This Agreement represents
the entire understanding of the parties and may not be modified except by
written agreement of the parties and supersedes all prior written and/or oral
agreements.

 

 

Poniard Pharmaceuticals, Inc.

 

Consultant

 

 

 

By:

/s/ Anna Lewak Wight

 

 

Name: Robert L. De Jager, MD

 

Anna Lewak Wight

 

 

 

Vice President, Legal

 

 

 

 

Signature:

/s/ Robert L. De Jager, MD

 

 

4

--------------------------------------------------------------------------------